Ellison, J.
— This is 'an action for damages in which the trial court sustained a demurrer to plaintiff’s evidence, and he appeals here for reversal.
The case is bottomed on the following bond :
“ Know all men by these presents, that we, Calvin Moore and----, are firmly held and bound to R. W. Middleton in the sum of three thousand dollars, lawful money, and truly to be paid. Now the conditions of the above bond are that, whereas, said Calvin Moore is bound to convey to said Middleton, or his order, an equity on three houses on Indiana avenue, between Twenty-second and Twenty-third streets, in Kansas City, Missouri, as shown to said Middleton by said Moore, and formerly owned by Mr. Chase, and subject to $1,810 on each: Now if said Moore shall cause said houses and lots upon which they are situated, or other equities in houses in this city equally as valuable and satisfactory to said Middleton, to be conveyed to said Middleton or to his order in ten days, then this obligation to be void ; otherwise to remain in full force and effect.
“ Witness our hand and seal this December 11,1886.
“ Calvin Mooee. (Seal.),
“W. H. Consaul. (Seal.)”
From this instrument and the evidence in connection therewith, it appears that defendant Moore was to "convey to plaintiff three houses and lots on Indiana avenue in Kansas City, Missouri, subject to a mortgage on each for eighteen hundred and ten dollars, or if he did not convey such property, he was to convey other property in the city equally as valuable and satisfactory to plaintiff. The instrument is an anomaly. But since the action is for damages and not for specific performance, and since in the former action much less certainty *630is required in the matter of description of the subject-matter of the contract, as well as of its terms, we are of the opinion it is sufficient upon which to maintain the action.
The contest, so far as we are able to gather it from the meager way in which it has been presented, respondent filing no brief, is as to whether nominal damages may not be recovered, though no actual damage is shown. We think plaintiff entitled to such judgment, notwithstanding no actual damage be proved. Fulkerson v. Eads, 19 Mo. App. 620; Haynes v. Connelly, 12 Mo. App. 595; 3 Pars. Cont. 218, note “G.” We will therefore reverse the judgment, and remand the cause.
All concur.